Lamoeelle, P. J.,
We see no difference in principle between a bequest to a church of a sum of money to be expended in masses for the benefit and repose of one’s soul (Rhymer’s Appeal, 93 Pa. 142) and a legacy to a priest, by name, “for masses to be offered for the repose of my soul,” which is the present case. Counsel for the exceptant has failed to convince us that there is a distinction to be drawn; in fact, in O’Donnell’s Estate, 209 Pa. 63, a bequest to a priest by name, or his successor, for such purpose was *224held to be a “charitable gift,” and void because the will had been executed within thirty days of testator’s death.
We, therefore, dismiss the exceptions and confirm the adjudication absolutely.